HaRRON, J., dissenting: It is within the Court’s discretion to allow a party to withdraw a settlement stipulation, upon timely presentation of a motion requesting such action, if proper cause is shown and if the opposing party will not suffer injury or prejudice. Cf. Brown v. Cohn, 88 Wis. 627, 60 N. W. 826, 829; Illinois Steel Co. v. Warras, 141 Wis. 119, 123 N. W. 656, 658. The respondent’s motions were timely filed; petitioners do not contend otherwise. The Court had not entered decisions in accordance with the stipulations. Petitioners did not show, in my opinion, that the status quo could not be reestablished, or that they would suffer injury or prejudice if respondent’s motions were granted. Cf. Illinois Steel Co. v. Warras, supra. As I see the matter, granting the respondent’s motions would reestablish the status quo of the parties as it existed before the settlement stipulations were filed here, and would leave the parties where they were, i. e., in a position to proceed to the trial of these cases on the merits. There is the question whether the respondent has shown proper cause for withdrawing the stipulations. He now relies primarily and in substance upon the grounds (without having abandoned his contention that Saigh’s affidavit was false and fraudulent) that the Commissioner directed his subordinates not to file the settlement stipulations in this Court; that the Commissioner revoked delegated authority to subordinates to make him a party to settlement stipulations in these cases; and that the stipulations were filed inadvertently, by mistake, and without authority. I believe that the respondent has proved the facts which support the contentions, and I disagree with the majority suggestion that the Commissioner’s direction to “withhold” filing the settlement stipulations “was not absolute.” It is undoubtedly true that the Commissioner of Internal Revenue can revoke a delegated authority even under the so-called decentralization setup of the Internal Revenue Service. Furthermore, it must be recognized that a stipulation of settlement must have the approval of the Commissioner, and no such approval existed here. Moreover, the majority undertakes to decide, on its consideration of respondent’s motions, questions which go to the merits of issues which have not been tried. In my opinion, it is error to undertake now to decide what would be the probable outcome of a trial on the merits if the present motions were granted. Because I believe that the Court properly can and should exercise its discretion to grant respondent’s motions under all of the facts and circumstances here present, I respectfully note my dissent. Beuce and Pieece, J.J., agree with this dissent.